The record shows that Humphreys commenced suit in Washington County Court against Norwood, that he *Page 189 
(Norwood) demurred to the declaration, and that the County Court, upon argument, sustained the demurrer, from which Humphreys appealed to the Circuit Court. Neither party carried up the appeal till more than twelve months had elapsed after the rendition of the judgment in the County Court, when the appellee (Norwood) carried up a transcript of the cause to the Circuit Court, and moved that the judgment of the County Court might be affirmed, because the appellant had not carried up the record within the time prescribed by law; this application was refused by the Circuit Court, from which refusal the appeal to this court was taken. We are of opinion the Circuit Court acted correctly in refusing to affirm this judgment. If the appellee had wished to have this judgment affirmed, he ought to have carried up the record at all events within twelve months after the judgment in the County Court. As he did not do so, he could not upon motion have the judgment affirmed. Upon this principle, the judgment of the Circuit Court must be affirmed, and the appeal dismissed from that court.